             Case 4:21-cv-00975 Document 1-3 Filed on 03/26/21 in TXSD Page 1 of 8

                                               CAUSE NO. 2020-84117
COPY OP PLEADIINIG PROVIDED 13Y PLT


                                                     RECEIPT NO: 923555 TRACKING NO: 73827742
Plaintiff:                                                              In The 113th
DE LA SANCHA REBOLLAR, AMBROCIO                                         Judicial District Court of
vs.                                                                     Harris County, Texas
Defendant:                                                              201 CAROLINE
HOME DEPOT U S A INC                                                    Houston, Texas
                                               CITATION CORPORATE
THE STATE OF TEXAS                                                                         ~
County of Harris                                                                           ~
                                                                                                ~
To:    HOME DEPOT U S A INC (CORPORATION) MAY BE SERVED THROUG                                      REGISTERED AGENT
CORPORATION SERVICE COMPANY D/B/A CSC-LAWYERS INCO            ~
211 E 7TH STREET SUITE 620, AUSTIN TX 78701                 o C
                                                                                     4 N"
        Attached is a copy of: PLAINTIFF'S ORiGiNAL PETITiON                        o~

This instrument was filed on December 31, 2020 in the above cited cause numbe~anlff court. The instrument attached
describes the claim against you.

        YOU HAVE BEEN SUED. You may employ an attorney. If yo o~your Attorney do not file a wi-itten answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monda~  xt following the expiration date of 20 days after
you were served this citation and petition, a default judgment may be*n against you.

        This citation was issued on January 4, 2021, under my         d seal of said court.
                                                                oV+

                                                           ~                      '-M~-Q' - &e-
Issued at the request of:                         .~~~~~                          Marilyn Burgess, District Clerk
Basu, Annie                                                                        Hai7-is County, Texas
P.O. B 550496                                                                      201 CAROLINE Houston Texas 77002
HOUSTON, TX 77255                                                                  (PO Box 4651, Houston, Texas 77210)
713-460-2673
Bar Number: 24047858
                                                                                   Generated By:MARCELLA SINGLETON




                                                           Exhibit B-2
               Case 4:21-cv-00975 Document 1-3 Filed on 03/26/21 in TXSD Page 2 of 8


                                                                           Tracking Number: 73827742



                                               CAUSE NUMBER: 2020-84117

PLAINTIFF: DE LA SANCHA REBOLLAR, AMBROCIO                                          In the 113th
     vs.                                                                            Judicial District Court of
DEFENDANT: HOME DEPOT U S A INC                                                     Harris County, Texas



                                                                                                    ~Dv
                                       OFFICER - AUTHORIZED PERSON RETURN                       ~

Came to hand at             o'clock _. M. on the             day of                       ~~~~~, 20              . Executed at

(Address)
in

                            County at o'clock _. M. On the             day                                        20         ,by

Delivering to                                                                 '61dant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the «Attachr't       Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.
                                                                 1P
To certify which I affix my hand officially this              ~ ~y of                                                  20.

Fees $

                                                        ~                  By.
                  Affiant                                                                              Deputy
                                                    ~
On this day,                                       ~                       , known to me to be the person whose signature
appears on the foregoing return, person                   After beuig by me duly sworn, he/she stated that this citatioii was
executed by him/her in the exact manner       ed on the return.

SWORN TO AND SUBSCRIBED                       ME, On this         day of                                               ►'~1~



                                                                           Notary Public
     Case 4:21-cv-00975 Document 1-3 Filed on 03/26/21 in TXSD Page 3 of 8




                                     CAUSE No.

AMBROCIO DE LA SANCHA                          §          IN THE DISTRICT COURT
REBOLLAR                                       §
Plaintiff                                      §
                                               §
                                               §
V.                                             §                 JUDICIAL DISTRICT
                                               §
                                               §
HOME DEPOT U.S.A., INC.                        §
Defendant                                      §         HARRIS COUNTY, TEXAS

                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Ambrocio De La Sancha Rebollar, hereinafter called Plaintiff,

complaining of Home Depot U.S.A., 'Inc, hereinafter called Defendant, and for cause of action

show unto the Court the following:

                                                I.
                                              LEVEL

        Discovery is intended to be conducted under Leve12 of Texas Rules of Civil Procedure 190.


                                               II.
                                             PARTIES

        Plaintiff, Ambrocio De La Sancha Rebollar, is an individual who resides in Harris County.

        Defendant, Hoine Depot U.S.A., Inc is a Corporation doing business in Harris County,

Texas. Defendant may be served with process by serving its registered agent Corporation Service

Company d/b/a CSC-Lawyers Inco at 211 E. 7t" Street, Suite 620, Austin, Texas 78701.

                                               III.
                                              VENUE

        The subject matter in controversy is within the jurisdictional limits of this court.
   Case 4:21-cv-00975 Document 1-3 Filed on 03/26/21 in TXSD Page 4 of 8




       Plaintiffs seek:

               a.         only monetary relief of over $250,000 and not less than $1,000,000.00, or

                          less including damages of any kind, penalties, costs, expenses, pre-

                          judgment interest, and attorney fees.

       Venue in Harris County is proper in this cause under Section 15.002(a)(1) of the Texas

Civil Practice and Remedies Code because the cause of action occurred in Harris County, Texas.

                                                 IV.
                                                FACTS

       This suit is brought under and by virtue of the laws of the State of Texas to recover those

damages which Plaintiff is justly entitled to receive as compensation for injuries he sustained in an

incident that happened on or about September 11, 2019. On that date, Plaintiff, was performing

work in his brother's home. Plaintiff was using a feed drain cleaner that was rented from The Home

Depot at 13400 Market St., Houston, Texas. Plaintiff picked up the feed drain cleaner, and the

handle became detached from the tool. This caused Plaintiff to fall and hit his head. The handle was

not properly attached to the drain cleaner, as it was missing necessary screws to keep it properly

fixed to the drain cleaner. Plaintiff reported the incident to the Home Depot location from which the

tool was rented, and the rental department admitted to Plaintiff that the tool was not fit to be rented

out and should not have been rented out to Plaintiff. The Defendant was negligent in renting out the

tool to Plaintiff. Defendant's negligence resulted in serious injuries to Plaintiff.




                                                                                                     2
   Case 4:21-cv-00975 Document 1-3 Filed on 03/26/21 in TXSD Page 5 of 8




                                        V.
                         NEGLIGENCE AND GROSS NEGLIGENCE

       The occurrence made the basis of this suit and the resulting injuries and damages were

proxiinately caused by the negligence and/or gross negligence of the Defendant, for a variety of acts

and omissions, including but not limited to one or more of the following:

               In failing to properly maintain said tools in a reasonable manner;

       2.      In failing to properly maintain said tools in a safe manner;

       3.      In failing to exercise caution;

       4.      In failing to provide warning; and,

       5.      In maintaining said tools in a reckless and careless manner.

       Each and all of the above acts and/or omissions coiistituted negligence and each and all were

the proximate cause of the following made the basis of this suit and the injuries and damages

suffered by the Plaintiff herein.

                                              VII.
                                           DAlOIAGES

       As a direct and proximate result of the occurrence made the basis of this lawsuit, Plaintiff

was caused to suffer pain and suffering and to incur the following damages:

               A.      Reasonable medical care and expenses in the past. These expenses were
                       incurred by Plaintiff for the necessary care and treatment of the injuries
                       resulting from the accident complained of herein and such charges are
                       reasonable and were usual and customary charges for such services in
                       Harris County, Texas;

               B.      Reasonable and necessary medical care and expenses which will in all
                       reasonable probability be incurred in the future;

               C.      Physical pain and suffering in the past;

               D.      Physical pain and suffering in the future;

                                                                                                    3
  Case 4:21-cv-00975 Document 1-3 Filed on 03/26/21 in TXSD Page 6 of 8




               E.      Physical impairnient in the past;

               F.      Physical impairment which, in all reasonable probability, will be suffered
                       in the future;

               G.      Loss of earnings in the past;

               H.      Loss of earning capacity which will, in all probability, be incurred in the
                       future;

               I.      Disfigurement in the past;

               J.      Disfigurement in the future;

               K.      Mental anguish in the past; and

               L.      Mental anguish in the future.

                                              VIII.
                                           JURY TRIAL

       Plaintiff respectfully requests a trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the

Defendant be cited to appear and answer herein, and that upon a final hearing of the cause, judgment

be entered for the Plaintiff against Defendant, for damages in an amount within the jurisdictional

limits of the Court; together with pre judgment interest (from the date of injury through the date of

judgment) at the maximum rate allowed by law; post judgment interest at the legal rate, costs of

court; and such other and further relief to which the Plaintiff may be entitled at law or in equity.

                                                          Respectfully submitted,

                                                          BASU LAW FIRM, PLLC

                                                                    /S/Annie Basu

                                                          Annie Basu
                                                          TBN: 24047858
                                                          Jordan Sloane
                                                          TBN: 24118537
   Case 4:21-cv-00975 Document 1-3 Filed on 03/26/21 in TXSD Page 7 of 8



                                                     P. O. Box 550496
                                                     Houston, Texas 77255
                                                     Tel: 713-460-2673
                                                     Fax: 713-690-1508
                                                     info@basulaw.com
                                                     ATTORNEY FOR PLAINTIFF




                            REQUESTS FOR DISCLOSURE

       Pursuant to the provisions of Tex. R. Civ. P. Rule 190.3, Plaintiff serves upon Defendant,

Texas Rule of Civil Procedure 194 Request for Disclosure. You are hereby requested to disclose

the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e); 194.2(f) (1),

194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), and 194.2(f)(4)(B); 194.2(g); 194.2(h); 194.2(i);

194.2(j),194.2(k) and 194.2 (1) within fifty days of your receipt of this document, by sending

your responses to Annie Basu, P. O. Box 550496, Houston, Texas 77255.


                                                             /s/Annie Basu


                                                     ANNIE BASU
                           Case 4:21-cv-00975 Document 1-3 Filed on 03/26/21 in TXSD Page 8 of 8
                                                                                                          iy                                              6_rS d7;0<'~e1'1C'r_
                                                                                                            ~        P        lar3.~ ~
                                                                                                                 ~           ~l c~~~ ~c~ I ~~
                                                                                                                                                          t3~ i~1 J oa e~~
LEGAL DOCUMENT 1vIANAGEN/lENT
  5930 LBJ FREEWAY SUITE 307                          7222 2452 200a 2119 5578
                                                                                                          I~~'~ ~~2-I~~r~'
                                                                                                           ~ 3 ~'
                                                                                                                       ~ ~~L~                   Maii~d~ron752n0
                                                                                                                                                02/25/2021
                                                                                                          C~S,           h    J~%~ l     r'!L
     l~ALLAS, TEXAS 7524U                                                                                                                       D32q OOo1855100




  i




                                                          CORPORATION SERVICE COMPANY
                                                               211 E. lM STREET., #620
                                                                AUSTIN, TEXAS 18101




           „
       i
      ~




                                                                                      j i iiji 9 iiij (
                                                                                          f
